Citation Nr: 1301770	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-44 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in August 2010.  A statement of the case was issued in October 2010, a substantive appeal was received in November 2010.  

Also, as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The claim of service connection for PTSD (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in August 2004 and notified the Veteran of its decision at that time; a timely notice of disagreement was not received, nor was new and material evidence received within one year.

2.  Certain evidence received since the August 2004 rating decision is new and related to an unestablished fact that is necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for PTSD.  The Veteran's original claim was denied by rating decision in September 2002 on the basis that the Veteran's PTSD could not be associated with his service.  By a rating decision in August 2004, the RO again denied the claim, finding that no new and material evidence had been received to reopen the claim.  The Veteran did not file a timely notice of disagreement.  Moreover, no new and material evidence was received within one year.  Accordingly, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In April 2009, the Veteran filed to reopen his claim for service connection.  An October 2009 rating decision denied this claim, finding that his symptoms did not meet a DSM-IV diagnosis for PTSD.  The Veteran timely filed a notice of disagreement and was issued a statement of the case in October 2010.  He filed a substantive appeal on November 2010. 

Although the October 2009 rating decision (from which the present appeal ensues) adjudicated the merits of the service connection claim, the RO does appear to have reopened the Veteran's PTSD claim, as reflected in the October 2010 statement of the case.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A final decision can be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The underlying claim is one for service connection.  It is therefore appropriate to note at this point that applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board now turns to consideration of whether new and material evidence has been received since the August 2004 rating decision.  If so, the claim will be reopened and the claim considered on the merits.  

Evidence of record at the time of the August 2004 rating decision consisted of the Veteran's service treatment records (STRs), service personnel records (SPRs) and VA treatment records.   The Veteran's STRs reflected that the Veteran requested a psychiatric evaluation in November 1966.  After receiving this evaluation, the examiner determined that there was no evidence of psychosis, depression, or suicidal ideas, and that a psychiatric discharge was the Veteran's plan of being relieved of duty.  The examiner diagnosed the Veteran with passive aggressive personality.  The Veteran's entrance and separation examinations were normal.

His SPRs indicate that the Veteran served on the USS Shangri-La and the USS Independence in the Republic of Vietnam.  While serving on the USS Shangri-La, the Veteran reported that his ship collided with another navy vessel, the USS Perry.  He claimed being thrown from his rack upon impact.  In addition, the Veteran identified witnessing an incident where an airman was killed by accidentally  pulling his ejection cord.  
 
VA treatment records consistently revealed a diagnosis of PTSD.  A record dated August 2002 included a history that the Veteran reported symptoms of irritability, isolation, sleep disturbance, nightmares, and intrusive memories of his combat experiences.  The psychologist diagnosed him with PTSD, major depressive disorder, and alcohol abuse.  

Significantly, an April 2002 VA record includes an Axis I diagnosis of PTSD and the physician opined that the full range of the Veteran's PTSD and major depressive disorder symptoms are related to his combat experiences in the Navy.  This physician identified the specific stressor as the Veteran witnessing the death of the airman.

Evidence received subsequent to the August 2004 rating decision includes VA treatment records, VA's verification of the Veteran's stressor, and a VA examination.   The VA treatment records show that the Veteran participated in a PTSD clinic, as well as PTSD group therapy sessions.  Further, these records consistently reflect a history of PTSD and a December 2009 record reflects an Axis I diagnosis of chronic PTSD.  

In September 2009, the VA made a request to the Joint Services Records Research Center (JSRRC) to verify the stressor of the ship collision, as described by the Veteran.  The JSRRC did verify that on August 27, 1965, the ship carrying the Veteran did crash with another navy vessel.  Thus, the VA conceded this stressor.

In an October 2009 VA examination report, the examiner opined that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, but instead suffers from subthreshold PTSD.  The examiner concluded that the Veteran did not report avoidance of stimuli or symptoms of increased arousal and that the duration of the disturbance and the disturbance itself does not cause clinically significant distress.  Thus, the examiner stated that he could not provide a DSM-IV diagnosis.  The examiner did note that one of the stressors identified by the Veteran, the collision of his ship with another Navy vessel, was conceded by the VA.  

The evidence submitted subsequent to the August 2004 rating decision also includes a statement from the Veteran, received August 2009.  In this statement, the Veteran reported that his stress began when he was in service, and as a result, he has felt anger toward everyone and that his nerves are brittle.  He stated that he hurts inside all the time and that life is difficult because he is afraid to fly, to sail, and to fish. 

In addition, the Veteran also submitted a notice of disagreement in August 2010 and a VA Form 9 in November 2010.  In both, the Veteran stated that he does have a confirmed diagnosis of PTSD, and that his medical records reflect diagnoses of PTSD dating back as far as 2002.  He stated that his claim was initially denied because of the lack of a corroborated stressor, which he stated has now been conceded by the VA.  

In response to the conclusions of the October 2009 VA examiner, the Veteran stated that he does exhibit avoidance of stimuli, in that he will not travel on boats for fear of an accident like the one he experienced in service.  He stated that the records also document symptoms of increased arousal, including anger, irritability, and anxiety.  Further, he noted that he has been diagnosed with chronic PTSD for several years, which he claims should meet the duration requirements for a DSM-IV diagnosis, and that his disability has produced clinically significant distress, in that he has been divorced twice and has problems getting along with his grandchildren due to anger issues.

As noted previously, in the August 2004 rating decision, the RO denied the Veteran's request to reopen his claim finding that no new and material evidence had been submitted to substantiate his claim.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence received since the August 2004 denial of service connection for PTSD is new (as it was not previously of record).  It includes new VA treatment records consistently showing a history of PTSD, evidence conceding the stressor of the ship collision, as well as an Axis I diagnosis of PTSD.  The evidence also includes the Veteran's statements, which are presumed credible for purposes of reopening, that he has experienced PTSD symptoms since service. 

To a large extent, the Veteran's statements may be viewed as merely reiterating the same underlying assertions implicit in his prior claims.  However, it is arguable that the statements regarding continuity of and the extent of his symptoms are both new and material since such a continuity of symptoms is one way of showing a link to service.  The RO has reopened the claim, and the Board finds that there is new and material evidence to support the RO's determination in that regard.  The claim is reopened.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the reopening of his PTSD claim.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that VCAA compliance with regard to this matter (under a merits analysis) will be ensured by the actions to be taken on remand.


ORDER

The Veteran's claim of service connection for PTSD is reopened.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for PTSD.

Subsequent to the October 2009 VA examination which resulted in a finding that a diagnosis of PTSD was not warranted, other medical care providers have reported diagnoses of PTSD.  For example, a December 2009 VA record lists an Axis I diagnosis of PTSD.  Under these circumstances, a new examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran indicated in a December 2003 statement that he witnessed an airman's death after he accidentally pulled his ejection cord.  This stressor is discussed in the April 2002 VA record, in which the psychologist connected the Veteran's PTSD to his service, specifically this stressor.  However, this stressor does not appear to be confirmed by the RO.  Instead, the RO noted that it confirmed the stressor of the Veteran's ship colliding with another navy ship on August 27, 1965.  Accordingly, attempts should be made to verify this claimed stressor.  If it is verified, it should be considered in the new VA examination. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain and associate with the claims file any pertinent outstanding VA and private medical records relevant to the claim on appeal.

2.  The RO should attempt to corroborate the claimed stressor of the airman being killed, including contacting the Veteran and requesting specific information regarding the date of the incident and the location and names of those involved.  If this stressor is verified, it should be considered in the new VA examination

3.  Following the above, the RO should arrange for the Veteran to be examined by an appropriate examiner to determine the nature and likely etiology of his PTSD.  The Veteran's claims file, to include any new evidence submitted, must be reviewed by the examiner in conjunction with the examination.

Based on examination of the Veteran and review of the claims file, the examiner should respond to the following:  

(a)  Please identify whether the Veteran currently suffers from PTSD, and if so, whether his PTSD meets the DSM-IV criteria. 

(b)  If PTSD is diagnosed, please provide an opinion whether it is at least as likely as not (50 percent or better probability) related to the Veteran's service.  The examiner should address whether the verified stressor involving the collision of the Veteran's ship with another navy ship has contributed to or caused the Veteran's PTSD.  The examiner should also address whether any additional verified stressor has contributed to or caused his PTSD (as reflected in an April 2002 record). 

The examiner must explain the rationale for all opinions.

4.  Thereafter, the RO should review the expanded record and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


